Case 4:19-cv-00580-JED-FHM Document 2 Filed in USDC ND/OK on 10/30/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA



 (1)DENNIS KELLY,

                        Plaintiff,

  vs.                                                                Case No.: 19-cv-00580-JED-FHM


 (1)CREDIT CORF SOLUTIONS INC.,                                                   COMPLAINT
                                                                     (Unlawful Debt Collection Practices)
                        Defendant.
                                                                          JURY TRIAL DEMANDED



                                          COMPLAINT


        NOW COMES Plaintiff, Dennis Kelly,and for a Complaint against Defendant,Credit Corp

 Solutions Inc.("CCS"), alleges as follows:

                                       INTRODUCTION


        1.     Plaintiff states a claim for violation of the Fair Debt Collection Practices Act,

 codified 15 U.S.C. § 1692 et seq.(hereinafter "FDCPA"), which was enacted in 1978.

        2.     Congress stated its findings and purpose ofthe FDCPA:

        (a) Abusive practices

                   There is abundant evidence of the use of abusive, deceptive,
                   and unfair debt collection practices by many debt collectors.
                   Abusive debt collection practices contribute to the number of
                   personal bankruptcies, to marital instability, to the loss ofjobs,
                   and to invasions of individual privacy.

        (b) Inadequacy of laws

                   Existing laws and procedures for redressing these injuries are
                   inadequate to protect consumers.

        (c) Available non-abusive collection methods

                   Means other than misrepresentation or other abusive debt



                                        COMPLAINT
Case 4:19-cv-00580-JED-FHM Document 2 Filed in USDC ND/OK on 10/30/19 Page 2 of 5
Case 4:19-cv-00580-JED-FHM Document 2 Filed in USDC ND/OK on 10/30/19 Page 3 of 5
Case 4:19-cv-00580-JED-FHM Document 2 Filed in USDC ND/OK on 10/30/19 Page 4 of 5
Case 4:19-cv-00580-JED-FHM Document 2 Filed in USDC ND/OK on 10/30/19 Page 5 of 5
